
	
		II
		110th CONGRESS
		1st Session
		S. 1835
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Lautenberg (for
			 himself and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require a report and audit on the transfer of
		  personnel and functions from Fort Monmouth, New Jersey.
	
	
		1.Conditions on funding
			 transfer of personnel and functions from Fort Monmouth, New Jersey
			(a)ConditionsThe Secretary of Defense or the Secretary
			 of the Army shall not fund the transfer of personnel or functions from Fort
			 Monmouth, New Jersey, pursuant to the recommendations of the Defense Base
			 Closure and Realignment Commission contained in the report transmitted to
			 Congress on September 15, 2005, under section 2903(e) of the Defense Base
			 Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 101–510; 10 U.S.C. 2687 note) until at least 30 days after the date on which
			 the Comptroller General completes an audit of a report of the Secretary of
			 Defense stating that the movement of organizations, functions, or activities
			 from Fort Monmouth to Aberdeen Proving Ground will be accomplished without
			 disruption of their support to the global war on terror or other critical
			 contingency operations and that safeguards exist to ensure that necessary
			 redundant capabilities are put in place to mitigate potential degradation of
			 such support and to ensure maximum retention of critical workforce, as required
			 by the Commission recommendations.
			(b)Submission of
			 reportThe report and audit
			 referred to in subsection (a) shall be submitted to—
				(1)the Committee on Armed Services, the
			 Committee on Appropriations, the Committee on Education and Labor, and the
			 Committee on Oversight and Government Reform of the House of Representatives;
			 and
				(2)the Committee on Armed Services, the
			 Committee on Appropriations, the Committee on Health, Education, Labor, and
			 Pensions, and the Committee on Homeland Security and Governmental Affairs of
			 the Senate.
				
